delimiterDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 8 July 2022.
Claims 1, 9, and 17 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 8 July 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 8-10 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claim 1: “generating first stripped text field data from text field data based on removing numeric characters from the text field data.” In support of this argument, Applicant cites Lai’s teachings with regards to analyzing documents to determine unigram frequency and bigram frequency, and then Applicant concludes the following:
“However, Lai does not mention stripped text field data, much less ‘determining unigram count data for each unigram within the first stripped text field data.’ Similarly, Lai also fails to disclose ‘determining bigram count data for each bigram within the first stripped text field data,’ as recited in claim 1.”
See page 9 of Applicant’s remarks, emphasis is Applicant’s.


The Office respectfully disagrees with the above remarks. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 426 (CCPA 1981). Rather, the test for obviousness is whether the combination of references, taken as a whole, would have suggested the patentee's invention to a person having ordinary skill in the art. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). Applicant attacks Lai for failing to perform its analysis on stripped text field data, but Applicant fails to even mention, let alone adequately respond to, the teachings of the other prior art references cited in this 103 rejection. Al Badrashiny teaches removing spaces from an input phrase (see Al Badrashiny para. 0063 and Table 9: for a given input phrase, words are merged together to remove spaces; Note: Al Badrashiny’s input phrase corresponds to the claimed “text field data,” and removing spaces, as taught by Al Badrashiny, corresponds to the claimed “removing delimiter characters”) and Mayo teaches text processing that comprises removing numbers and punctuation (see Mayo page 5, under the heading “Everything else”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai with these teachings because removing numbers and punctuation are known text preprocessing techniques that “help[s] put all text on equal footing” (see Mayo page 5, fifth paragraph) and make it much for useful for further natural language processing tasks (see Mayo page 2, second paragraph).

	On pages 10-11 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claim 1: “"generating second stripped text field data from the text field data based on removing numeric characters and delimiter characters from the text data field, the delimiter characters including at least one of a tab, a comma, or a semicolon.” In support of this argument, Applicant cites Al Badrashiny’s teachings with regards to removing spaces within search strings, and then concludes that this fails to meet the requirements of amended claim 1, which recites “the delimiter characters including at least one of a tab, a comma, or a semicolon.”
The Office respectfully disagrees with the above remarks. A “delimiter” is defined as a special character that separates individual items in a set of data, and commonly-used delimiters are commas, semi-colons, tabs, etc1. Furthermore, it was known to those of ordinary skill in the art at the filing date of the invention that spaces can alternatively be used as delimiters just as commas, semi-colons, and tabs are used2. In addition, Applicant’s specification states the following (emphasis added):
[0128] In one embodiment, delimiter characters include the space character, such as the character that is included in text by a user pressing on the spacebar of a keyboard, and any other space character as discussed herein, or as known in the art at the time of filing, or as developed, or becomes available, after the time of filing. In one embodiment, delimiter characters include characters that are associated with delimiters such as carriage returns, commas, semicolons, periods, and other delimiter characters as discussed herein, or as known in the art at the time of filing, or as developed, or becomes available, after the time of filing. In one embodiment, delimiter characters are removed from text fields by stripping the delimiter characters from the text field to generate a stripped text field.


It is clear that the specification of a particular type of delimiter—whether a space, tab, comma, semicolon, etc.—serves no function other than the basic function of a delimiter itself, i.e. to separates individual items in a set of data. Therefore, the recitation in claim 1 of “the delimiter characters including at least one of a tab, a comma, or a semicolon” is non-functional descriptive material that does not impart a patentable distinction to the claim. See MPEP 2111.05. Even assuming arguendo that this limitation does have patentable weight, the cited prior art teaches this. Mayo teaches removing punctuation as part of the text normalization process (see Mayo pages 4-5). Mayo teaches that text preprocessing techniques such as normalization “help[s] put all text on equal footing” (see Mayo page 5, fifth paragraph) and make it much for useful for further natural language processing tasks (see Mayo page 2, second paragraph). Therefore, the cited prior art makes obvious the limitation as claimed.

Claims 9 and 17 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Claims 2, 6-8, 10, 14-16, and 18-20 are unpatentable over the prior art for the same reasons that claims 1, 9, and 17 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (U.S. Patent No. 10,380,210 B1, hereinafter referred to as Lai) in view of Al Badrashiny et al. (U.S. Patent Application Publication No. 20130283156 A1, hereinafter referred to as Al Badrashiny) and Mayo, Matthew ("A General Approach to Preprocessing Text Data." Published on 1 December 2017. Retrieved on 31 March 2021 from https://www.kdnuggets.com/2017/12/general-approach-preprocessing-text-data.html, hereinafter referred to as Mayo).
As to claim 1, Lai teaches a computing system implemented method comprising:
text field data (see Lai col. 15 L430-36: at step 600, the system acquires a search string; Note: Lai’s search string corresponds to the claimed “text field data”);
determining unigram count data for each unigram within the text field data (see Lai col. 16 L56 to col. 17 L3: a language model comprises unigram frequency);
determining bigram count data for each bigram within the text field data (see Lai col. 16 L56 to col. 17 L3: a language model comprises bigram frequency);
detecting an inconsistency within the text field data (see Lai col. 15 L30-45: at step 620, the system identifies a misspelled token in the search string; Note: Lai’s misspelled token corresponds to the claimed inconsistency); and
generating, in response to detecting the inconsistency, corrected text field data (see Lai col. 16 L40-49: at step 660, the language model is applied to perform a text correction on text field data) based on the unigram count data and the bigram count data (see Lai col. 16 L56 to col. 17 L3: the language model comprises comparing unigram frequency to bigram frequency to determine the probability of each word).  
Lai does not appear to explicitly disclose generating second stripped text field data from text field data based on removing delimiter characters from the text data field; and detecting an inconsistency within the second stripped text field data.
However, Al Badrashiny teaches:
generating second stripped text field data from text field data based on removing delimiter characters from the text data field (see Al Badrashiny para. 0063 and Table 9: for a given input phrase, words are merged together to remove spaces; Note: Al Badrashiny’s input phrase corresponds to the claimed “text field data,” and removing spaces, as taught by Al Badrashiny, corresponds to the claimed “removing delimiter characters”);
detecting an inconsistency within the second stripped text field data (see Al Badrashiny para. 0064: the system identifies non-words, i.e. invalid words; Note: an invalid word, as taught by Al Badrashiny, corresponds to the claimed inconsistency); and
generating, in response to detecting the inconsistency, corrected text field data (see Al Badrashiny para. 0064: the system find candidates for correction of the non-words).
Lai and Al Badrashiny both relate to correction of misspellings in textual data (see Lai col. 1 L5-12 and see Al Badrashiny para. 0001). Although Lai does not appear to explicitly disclose removing delimiter characters (e.g. spaces) from the text to be corrected, Al Badrashiny teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai to include the teachings of Al Badrashiny because Al Badrashiny’s technique of removing spaces enables correction of space insertion errors (see Al Badrashiny para. 0062-0064), improving the accuracy of misspelling correction (see Al Badrashiny para. 0043).
Lai as modified by Al Badrashiny does not appear to explicitly disclose delimiter characters including at least one of a tab, comma, or a semicolon; generating first stripped text field data from text field data based on removing numeric characters from the text field data; and generating second stripped text field data from text field data based on removing numeric characters from the text field data.
However, Mayo teaches:
delimiter characters including at least one of a tab, comma, or a semicolon (Note: A “delimiter” is defined as a special character that separates individual items in a set of data, and commonly-used delimiters are commas, semi-colons, tabs, etc3. Furthermore, it was known to those of ordinary skill in the art at the filing date of the invention that spaces can alternatively be used as delimiters just as commas, semi-colons, and tabs are used4. Hence, specification of a particular type of delimiter—whether a space, tab, comma, semicolon, etc.—serves no function other than the fundamental function of a delimiter itself, i.e. to separates individual items in a set of data. Therefore, this limitation is non-functional descriptive material that does not impart a patentable distinction to the claim. See MPEP 2111.05. Even assuming arguendo that this limitation does have patentable weight, the cited prior art teaches this. Mayo teaches removing punctuation as part of the text normalization process. See Mayo pages 4-5);
generating first stripped text field data from text field data based on removing numeric characters from the text field data (see Mayo page 5, under the heading “Everything else”: text processing comprises removing numbers); and
generating second stripped text field data from text field data based on removing numeric characters from the text field data (see Mayo page 5, under the heading “Everything else”: text processing comprises removing numbers).
Lai and Al Badrashiny both relate to correction of misspellings in textual data (see Lai col. 1 L5-12 and see Al Badrashiny para. 0001), and numeric characters have no bearing upon spelling. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai as modified by Al Badrashiny to include the teachings of Mayo because removing numbers is a known text preprocessing technique that “help[s] put all text on equal footing” (see Mayo page 5, fifth paragraph) and make it much for useful for further natural language processing tasks (see Mayo page 2, second paragraph).

As to claim 6, Lai as modified by Al Badrashiny and Mayo teaches wherein the detecting the inconsistency further comprises:
determining key text field group data based on the second stripped text field data, the key text field group data including groupings of the text field data (see Al Badrashiny para. 0054: clustering words into groups of words); and
detecting differences between the groupings of the text field data, the detected inconsistency based on the detected differences (see Al Badrashiny para. 0055: determining distances between cluster centroids, and correcting a misspelling based on the distances between cluster centroids).

As to claim 7, Lai as modified by Al Badrashiny and Mayo teaches wherein the inconsistency includes a delimiter inconsistency within the key text field group data (see Al Badrashiny para. 0064: correction of space insertion error; Note: Al Badrashiny’s space insertion error corresponds to the claimed “delimiter inconsistency”).

As to claim 8, Lai as modified by Al Badrashiny and Mayo teaches wherein the corrected text field data is restricted to unigrams and bigrams included in the first stripped text field data (see Lai col. 16 L40-49: at step 660, the language model is applied to perform a text correction on text field data; and see Lai col. 16 L56 to col. 17 L3: the language model comprises comparing unigram frequency to bigram frequency to determine the probability of each word) and the key text field group data (see Al Badrashiny para. 0054-0055: clustering words into groups of words and using the clusters to determine candidates for correcting a misspelling).

As to claim 9, Lai teaches a system comprising:
at least one processor (see Lai col. 4 L57 to col. 5 L3 and Fig. 1: computing system 110 comprising a central processing unit (CPU)); and
at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor, cause the system to (see Lai col. 4 L57 to col. 5 L3 and Fig. 1: computing system 110 comprising  computer-readable media storing instructions for a central processing unit (CPU)):
text field data (see Lai col. 15 L430-36: at step 600, the system acquires a search string; Note: Lai’s search string corresponds to the claimed “text field data”);
determining unigram count data for each unigram within the text field data (see Lai col. 16 L56 to col. 17 L3: a language model comprises unigram frequency);
determining bigram count data for each bigram within the text field data (see Lai col. 16 L56 to col. 17 L3: a language model comprises bigram frequency);
detecting an inconsistency within the text field data (see Lai col. 15 L30-45: at step 620, the system identifies a misspelled token in the search string; Note: Lai’s misspelled token corresponds to the claimed inconsistency); and
generating, in response to detecting the inconsistency, corrected text field data (see Lai col. 16 L40-49: at step 660, the language model is applied to perform a text correction on text field data) based on the unigram count data and the bigram count data (see Lai col. 16 L56 to col. 17 L3: the language model comprises comparing unigram frequency to bigram frequency to determine the probability of each word).  
Lai does not appear to explicitly disclose generating second stripped text field data from text field data based on removing delimiter characters from the text data field; and detecting an inconsistency within the second stripped text field data.
However, Al Badrashiny teaches:
generating second stripped text field data from text field data based on removing delimiter characters from the text data field (see Al Badrashiny para. 0063 and Table 9: for a given input phrase, words are merged together to remove spaces; Note: Al Badrashiny’s input phrase corresponds to the claimed “text field data,” and removing spaces, as taught by Al Badrashiny, corresponds to the claimed “removing delimiter characters”);
detecting an inconsistency within the second stripped text field data (see Al Badrashiny para. 0064: the system identifies non-words, i.e. invalid words; Note: an invalid word, as taught by Al Badrashiny, corresponds to the claimed inconsistency); and
generating, in response to detecting the inconsistency, corrected text field data (see Al Badrashiny para. 0064: the system find candidates for correction of the non-words).
Lai and Al Badrashiny both relate to correction of misspellings in textual data (see Lai col. 1 L5-12 and see Al Badrashiny para. 0001). Although Lai does not appear to explicitly disclose removing delimiter characters (e.g. spaces) from the text to be corrected, Al Badrashiny teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai to include the teachings of Al Badrashiny because Al Badrashiny’s technique of removing spaces enables correction of space insertion errors (see Al Badrashiny para. 0062-0064), improving the accuracy of misspelling correction (see Al Badrashiny para. 0043).
Lai as modified by Al Badrashiny does not appear to explicitly disclose delimiter characters including at least one of a tab, comma, or a semicolon; generating first stripped text field data from text field data based on removing numeric characters from the text field data; and generating second stripped text field data from text field data based on removing numeric characters from the text field data.
However, Mayo teaches:
delimiter characters including at least one of a tab, comma, or a semicolon (Note: A “delimiter” is defined as a special character that separates individual items in a set of data, and commonly-used delimiters are commas, semi-colons, tabs, etc5. Furthermore, it was known to those of ordinary skill in the art at the filing date of the invention that spaces can alternatively be used as delimiters just as commas, semi-colons, and tabs are used6.  Hence, specification of a particular type of delimiter—whether a space, tab, comma, semicolon, etc.—serves no function other than the fundamental function of a delimiter itself, i.e. to separates individual items in a set of data. Therefore, this limitation is non-functional descriptive material that does not impart a patentable distinction to the claim. See MPEP 2111.05. Even assuming arguendo that this limitation does have patentable weight, the cited prior art teaches this. Mayo teaches removing punctuation as part of the text normalization process. See Mayo pages 4-5);
generating first stripped text field data from text field data based on removing numeric characters from the text field data (see Mayo page 5, under the heading “Everything else”: text processing comprises removing numbers); and
generating second stripped text field data from text field data based on removing numeric characters from the text field data (see Mayo page 5, under the heading “Everything else”: text processing comprises removing numbers).
Lai and Al Badrashiny both relate to correction of misspellings in textual data (see Lai col. 1 L5-12 and see Al Badrashiny para. 0001), and numeric characters have no bearing upon spelling. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai as modified by Al Badrashiny to include the teachings of Mayo because removing numbers is a known text preprocessing technique that “help[s] put all text on equal footing” (see Mayo page 5, fifth paragraph) and make it much for useful for further natural language processing tasks (see Mayo page 2, second paragraph).

As to claim 14, see the rejection of claim 6 above.

As to claim 15, see the rejection of claim 7 above.

As to claim 16, see the rejection of claim 8 above.

As to claim 17, Lai teaches a computing system (see Lai col. 4 L57 to col. 5 L3 and Fig. 1: computing system 110) implemented method comprising:
text field data (see Lai col. 15 L430-36: at step 600, the system acquires a search string; Note: Lai’s search string corresponds to the claimed “text field data”);
determining unigrams and bigrams in the text field data (see Lai col. 16 L56 to col. 17 L3: a language model comprises unigram and bigram frequency);
detecting an inconsistency within the text field data (see Lai col. 15 L30-45: at step 620, the system identifies a misspelled token in the search string; Note: Lai’s misspelled token corresponds to the claimed inconsistency); and
generating, in response to detecting the inconsistency, corrected text field data (see Lai col. 16 L40-49: at step 660, the language model is applied to perform a text correction on text field data) based on the unigrams and bigrams from the text field data (see Lai col. 16 L56 to col. 17 L3: the language model comprises comparing unigram frequency to bigram frequency to determine the probability of each word).  
Lai does not appear to explicitly disclose generating second stripped text field data from text field data based on removing delimiter characters from the text data field; and detecting an inconsistency within the second stripped text field data.
However, Al Badrashiny teaches:
generating second stripped text field data from text field data based on removing delimiter characters from the text data field (see Al Badrashiny para. 0063 and Table 9: for a given input phrase, words are merged together to remove spaces; Note: Al Badrashiny’s input phrase corresponds to the claimed “text field data,” and removing spaces, as taught by Al Badrashiny, corresponds to the claimed “removing delimiter characters”);
detecting an inconsistency within the second stripped text field data (see Al Badrashiny para. 0064: the system identifies non-words, i.e. invalid words; Note: an invalid word, as taught by Al Badrashiny, corresponds to the claimed inconsistency); and
generating, in response to detecting the inconsistency, corrected text field data (see Al Badrashiny para. 0064: the system find candidates for correction of the non-words).
Lai and Al Badrashiny both relate to correction of misspellings in textual data (see Lai col. 1 L5-12 and see Al Badrashiny para. 0001). Although Lai does not appear to explicitly disclose removing delimiter characters (e.g. spaces) from the text to be corrected, Al Badrashiny teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai to include the teachings of Al Badrashiny because Al Badrashiny’s technique of removing spaces enables correction of space insertion errors (see Al Badrashiny para. 0062-0064), improving the accuracy of misspelling correction (see Al Badrashiny para. 0043).
Lai as modified by Al Badrashiny does not appear to explicitly disclose delimiter characters including at least one of a tab, comma, or a semicolon; generating first stripped text field data from text field data based on removing numeric characters from the text field data; and generating second stripped text field data from text field data based on removing numeric characters from the text field data.
However, Mayo teaches:
delimiter characters including at least one of a tab, comma, or a semicolon (Note: A “delimiter” is defined as a special character that separates individual items in a set of data, and commonly-used delimiters are commas, semi-colons, tabs, etc7. Furthermore, it was known to those of ordinary skill in the art at the filing date of the invention that spaces can alternatively be used as delimiters just as commas, semi-colons, and tabs are used8. Hence, specification of a particular type of delimiter—whether a space, tab, comma, semicolon, etc.—serves no function other than the fundamental function of a delimiter itself, i.e. to separates individual items in a set of data. Therefore, this limitation is non-functional descriptive material that does not impart a patentable distinction to the claim. See MPEP 2111.05. Even assuming arguendo that this limitation does have patentable weight, the cited prior art teaches this. Mayo teaches removing punctuation as part of the text normalization process. See Mayo pages 4-5);
generating first stripped text field data from text field data based on removing numeric characters from the text field data (see Mayo page 5, under the heading “Everything else”: text processing comprises removing numbers); and
generating second stripped text field data from text field data based on removing numeric characters from the text field data (see Mayo page 5, under the heading “Everything else”: text processing comprises removing numbers).
Lai and Al Badrashiny both relate to correction of misspellings in textual data (see Lai col. 1 L5-12 and see Al Badrashiny para. 0001), and numeric characters have no bearing upon spelling. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai as modified by Al Badrashiny to include the teachings of Mayo because removing numbers is a known text preprocessing technique that “help[s] put all text on equal footing” (see Mayo page 5, fifth paragraph) and make it much for useful for further natural language processing tasks (see Mayo page 2, second paragraph).

As to claim 18, Lai as modified by Al Badrashiny and Mayo teaches wherein generating the corrected text field data comprises:
determining a frequency of occurrence of the unigrams and the bigrams (see Lai col. 16 L56 to col. 17 L3: the language model comprises unigram and bigram frequency), the corrected text field data based on the frequency of occurrence of the unigrams and the bigrams (see Lai col. 16 L40-49: at step 660, the language model is applied to perform a text correction on text field data; and see Lai col. 16 L56 to col. 17 L3: the language model comprises comparing unigram frequency to bigram frequency to determine the probability of each word).

Claims 2, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Al Badrashiny, and Mayo as applied to claims 1 and 9 above, and further in view of Eck et al. (U.S. Patent Application Publication No. 20170004120 A1, hereinafter referred to as Eck).
As to claim 2, Lai as modified by Al Badrashiny and Mayo does not appear to explicitly disclose determining pairs of equivalent unigrams and bigrams from text data field, and corrected text field data based on the determined pairs of equivalent unigrams and bigrams.
However, Eck teaches determining pairs of equivalent unigrams and bigrams from text data field, and corrected text field data based on the determined pairs of equivalent unigrams and bigrams (see Eck para. 0061: text correcting based on pairs of matching n-grams; and see Eck para. 0057: one word and two-word n-grams are used; Note: one-word and two-word n-grams, as taught by Eck, correspond to unigrams and bigrams. Note also: Lai also teaches the use of unigrams and bigrams, as set forth above in the parent claim).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai as modified by Al Badrashiny and Mayo to include the teachings of Eck because it enables identifying corrections across a set of language snippets (see Eck para. 0011).

As to claim 10, see the rejection of claim 2 above.

As to claim 19, Lai as modified by Al Badrashiny and Mayo does not appear to explicitly disclose generating the corrected text field data comprises: determining equivalent unigrams and bigrams in text data field; and replacing an equivalent unigram in the text data field with a respective equivalent bigram or replacing an equivalent bigram in the text data field with a respective equivalent unigram.
However, Eck teaches wherein generating the corrected text field data comprises:
determining equivalent unigrams and bigrams in text data field (see Eck para. 0061: text correcting based on pairs of matching n-grams; and see Eck para. 0057: one word and two-word n-grams are used; Note: one-word and two-word n-grams, as taught by Eck, correspond to unigrams and bigrams. Note also: Lai also teaches the use of unigrams and bigrams, as set forth above in the parent claim); and
replacing an equivalent unigram in the text data field with a respective equivalent bigram or replacing an equivalent bigram in the text data field with a respective equivalent unigram (see Eck para. 0061: replacing n-gram based on word pair correction; and see Eck para. 0057: one word and two-word n-grams are used; Note: one-word and two-word n-grams, as taught by Eck, correspond to unigrams and bigrams. Note also: Lai also teaches the use of unigrams and bigrams, as set forth above in the parent claim).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lai as modified by Al Badrashiny and Mayo to include the teachings of Eck because it enables identifying corrections across a set of language snippets (see Eck para. 0011).

As to claim 20, Lai as modified by Al Badrashiny, Mayo, and Eck teaches wherein replacing the equivalent unigram is based on a number of equivalent unigrams in the first stripped text data field, and replacing the equivalent bigram is based on a number of equivalent bigrams in the first stripped text data field (see Eck para. 0047 and 0049: qualified word pair corrections are determined based upon a corresponding count for each word pair; and see Lai col. 16 L56 to col. 17 L3: the language model comprises comparing unigram frequency to bigram frequency to determine the probability of each word; and see Lai col. 16 L40-49: at step 660, the language model is applied to perform a text correction on text field data).

Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to correction of acquired transaction text fields.
a.	“delimiter” Microsoft Computing Dictionary. Fifth Edition. Microsoft Press. 2002. p. 152.
Teaches on page 152 that a “delimter” is defined as “A special character that sets off, or separates, indvidual items in a program or set of data. Special characters often used include commas, semi-colons, tabs, and paragraph marks.”
b.	“How To Split Text By Space/Comma/Delimiter In Excel?” Archived by the Internet Archive WayBack Machine on 12 June 2017. Accessed 3 Sep 2022 from
https://web.archive.org/web/20170612023041/https://www.extendoffice.com/documents/excel/1786-excel-split-text-by-space.html
Teaches on page 3-4 that delimiters used interchangeably/alternatively include tab, semicolon, comma, and space.
c.	Mirkin et al.; “Confidence-driven rewriting of source texts for improved translation”; U.S. PGPub. No. 20140358519 A1.
Teaches a statistical machine translation technique to rewrite sentences (see para. 0117), based on calculating the percentage of high frequency unigrams and bigrams (see para. 0079 and 0081).
d.	Frank, John R.; “Systems and methods for generating and correcting location references extracted from text”; U.S. PGPub. No. 20080010605 A1.
Teaches text correction (see para. 0011) based on unigram and bigram frequencies (see para. 0275). The reference explicitly states that these techniques are “basic” (see para. 0275) and “well known” (see para. 0277).
e.	Al-Jefri et al.; “Arabic spell checking technique”; U.S. Patent No. 9,037,967 B1.
Teaches use of n-gram statistical techniques to detect and correct erroneous words within the text (see col. 3 L27-56).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 “delimiter” Microsoft Computing Dictionary. Fifth Edition. Microsoft Press. 2002. p. 152.
        2 See Applicant’s published specification, paragraph 0128. And See "How To Split Text By Space/Comma/Delimiter In Excel?" Archived by the Internet Archive WayBack Machine on 12 June 2017. Accessed 3 Sep 2022 from
        https://web.archive.org/web/20170612023041/https://www.extendoffice.com/documents/excel/1786-excel-split-text-by-space.html. Pages 3-4 showing the choice of delimiters includes tab, semicolon, comma, and space.
        3 “delimiter” Microsoft Computing Dictionary. Fifth Edition. Microsoft Press. 2002. p. 152.
        4 See Applicant’s published specification, paragraph 0128. And See "How To Split Text By Space/Comma/Delimiter In Excel?" Archived by the Internet Archive WayBack Machine on 12 June 2017. Accessed 3 Sep 2022 from
        https://web.archive.org/web/20170612023041/https://www.extendoffice.com/documents/excel/1786-excel-split-text-by-space.html. Pages 3-4 showing the choice of delimiters includes tab, semicolon, comma, and space.
        5 “delimiter” Microsoft Computing Dictionary. Fifth Edition. Microsoft Press. 2002. p. 152.
        6 See Applicant’s published specification, paragraph 0128. And See "How To Split Text By Space/Comma/Delimiter In Excel?" Archived by the Internet Archive WayBack Machine on 12 June 2017. Accessed 3 Sep 2022 from
        https://web.archive.org/web/20170612023041/https://www.extendoffice.com/documents/excel/1786-excel-split-text-by-space.html. Pages 3-4 showing the choice of delimiters includes tab, semicolon, comma, and space.
        7 “delimiter” Microsoft Computing Dictionary. Fifth Edition. Microsoft Press. 2002. p. 152.
        8 See Applicant’s published specification, paragraph 0128. And See "How To Split Text By Space/Comma/Delimiter In Excel?" Archived by the Internet Archive WayBack Machine on 12 June 2017. Accessed 3 Sep 2022 from
        https://web.archive.org/web/20170612023041/https://www.extendoffice.com/documents/excel/1786-excel-split-text-by-space.html. Pages 3-4 showing the choice of delimiters includes tab, semicolon, comma, and space.